DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-19 of U.S. Application No. 16/640992 filed on 02/21/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed12/09/2021. Claims 1-3 and 5-19 have been amended. Claims 1-19 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-5 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-5 have been withdrawn.
In regards to rejection under 35 U.S.C. § 112(f): Applicant’s amendments with respect to claims 1-19 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112(f) to claims 1-19 have been withdrawn.


Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
Inoue et al. [US 2016/0334796 A1], hereinafter referred to as Inoue. Inoue discloses A map information provision system comprising: a road map information database ([see at least Fig.1: 10]) configured to store road map information including information on a latitude and a longitude that specify a position of each of a plurality of crossings present on roads ([see at least 0024]), information on a road width ([see at least 0029]), a number of lanes ([see at least 0024]), and information on a change in angle and a curvature radius of each of the curve constituting points in each of the lanes ([see at least 0024]), 19PRELIMINARY AMENDMENTAttorney Docket No.: Q247853 Appln. No.: Not Yet Assigneda vehicle position determination unit configured to detect and determine a position of the vehicle on a road ([see at least Fig.1: 20, Fig.3: S101]); a road map information extraction unit configured to extract the road map information around the vehicle from the road map information database, based on the position of the vehicle([see at least Fig.3: S102+S103); and a waypoint map constructor unit configured to determine ([see at least Fig.1: 30]), based on a waypoint reference point as the position of the vehicle  at an arbitrary time point and the extracted road map information, positions of waypoints that are arranged in front in the traveling direction of the vehicle at predetermined intervals along a planned driving route of the vehicle ([see at least 0037]), through use of waypoint coordinates as X-Y coordinates on a driving course distance plane, that is, a two- dimensional plane where the waypoint reference point serves as an origin, a distance is expressed as a driving course distance ([see at least 0038]), and a direction is expressed as an extension direction of a lane along the planned driving route, and configure a waypoint map that is ([see at least 0040]), wherein the waypoint map is supplied to a driving support device for the vehicle or a driving control device for the vehicle and is utilized as map information on the planned driving route ([see at least 0041]).
Hattori et al. [US 5229941 A], hereinafter referred to as Hattori. Hattori teaches information on an inter-crossing driving course distance as a driving course distance in each of the lanes between two adjacent ones of the crossings, at each of the crossings ([column 5, lines 27-28]).
The prior art fails to explicitly teach a traveling direction of a vehicle in each of the lanes, positions of a front end and a rear end along the traveling direction of the vehicle at each of the crossings, , information on a curve constituting point driving course distance as a driving course distance from the front end of the closest crossing located behind in the traveling direction of the vehicle in the traveling direction of the vehicle to each of curve constituting points in each of the lanes, the information specifying a position of each of the curve constituting points, each of which is a spot on a curved road or a winding road as one of the roads.
Claims 2-19 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668